DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-12, 14-17 and 19-27 are rejected under 35 U.S.C. 102 as being anticipated by Obana (U.S. Publication 20170276739).
Regarding claim 1, Obana discloses a magnetic field detection device (see fig. 15 (13)), comprising: 
a first soft magnetic body (see fig. 15 (35 and 40)) comprising: 
a first plate including a first surface (see fig. 15 (plate shape area of 35 connecting 40)) having a first outer edge (see fig. 15 (side edges of 35)); and 
a first protrusion (see fig. 15 (40 extending from 35)) disposed directly or indirectly on the first surface of the first plate at a first arrangement position set back from the first outer edge (see fig. 15 (see 40 on 35 with respect to corner edges of 35)), the first protrusion including a first tip on an opposite side to the first surface (see fig. 15, bottom side of 40 facing (21-22)); and 
a magnetic detector (see fig. 15 (21-22)) provided in a vicinity of the first tip (see fig. 15, bottom side of 40 facing (21-22)), 
wherein the magnetic detector has a magnetic sensing direction along the first surface (see fig. 15 (top surface of 21-22 facing plate shape area of 35 connecting 40)), and 
the first protrusion (see fig. 15 (40 extending from 35)) is configured to bend a direction of a first magnetic flux, which comes into the first plate, along the first surface (see [0100] The plurality of first soft magnetic bodies 35 and the plurality of second soft magnetic bodies 36 are formed to be connected in the X1-X2 direction to constitute one magnetic field direction conversion portion 32).  

    PNG
    media_image1.png
    622
    597
    media_image1.png
    Greyscale

Regarding claims 2, 12, 23, 25, Obana further discloses wherein the first soft magnetic body (see fig. 15 (35 and 40)) further comprises a non-magnetic layer (see fig. 23 showing the etching process of non magnetic body 14covering the entire area 40s of soft magnetic body 40 which is between 35-36 and 40 see [0116] for more details) between the first plate (see fig. 15 (plate shape area of 35 connecting 40)) and the first protrusion (see fig. 15 (40 extending from 35)).
Regarding claim 4, Obana further discloses wherein the first plate and the first protrusion are in direct contact (see fig. 15 (plate shape area of 35 connecting 40)).
Regarding claims 5, 14, Obana further discloses further comprising a second soft magnetic body (see fig. 15 (35 and 40 above sensor 24)) comprising: a second plate including a second surface (see fig. 15 (plate shape area of 35 connecting 40, above sensor 24)) that has a second outer edge (see fig. 15 (side edges of 35)) and faces the first surface of the first plate (see fig. 15 (side edges of 35 above sensor 24 facing connecting area 35 and 40 above sensor 22)); and a second protrusion (see fig. 15 (40 extending from 35, above sensor 24)) disposed directly or indirectly on the second surface of the second plate at a second arrangement position set back from the second outer edge (see fig. 15 (see 40 on 35 with respect to corner edges of 35, above sensor 24)), the second protrusion including a second tip on an opposite side to the second surface (see fig. 15, bottom side of 40 facing (23-24)).
Regarding claims 6, 15, Obana further discloses wherein the second protrusion (see fig. 15 (40 extending from 35, above sensor 24)) is configured to bend a direction of a second magnetic flux, which comes into the second plate, along the second surface (see [0100] The plurality of first soft magnetic bodies 35 and the plurality of second soft magnetic bodies 36 are formed to be connected in the X1-X2 direction to constitute one magnetic field direction conversion portion 32).
Regarding claims 7, 16, Obana further discloses wherein the second soft magnetic body (see fig. 15 (35 and 40 above sensor 24)) further comprises a non-magnetic layer (see fig. 23 showing the etching process of non magnetic body 14covering the entire area 40s of soft magnetic body 40 which is between 35-36 and 40 see [0116] for more details) between the second plate and the second protrusion.
Regarding claims 8, 17, Obana further discloses wherein the magnetic detector is provided between the first tip and the second tip (see fig. 15, sensor 22-23 between 40b).
Regarding claims 10, 19, Obana further discloses the first surface and the second surface are substantially parallel, and the first arrangement position and the second arrangement position are different in an in-plane direction along the first surface and the second surface (see fig. 15 (connecting part of 35 to 40, above sensor 21-22 and 23-24 are parallel in plane and positioned at different places)).
Regarding claim 11, Obana discloses a magnetic field detection device(see fig. 15 (13)), comprising: 
a first soft magnetic body comprising (see fig. 15 (35 and 36 touching 40)): 
a first plate (see fig. 15 (plate shape area between 35 and 36 touching 40)) including a first surface having a first outer edge (see fig. 15, outer sides of 35, 36); and 
a plurality of first protrusions disposed directly or indirectly on the first surface of the first plate (see fig. 15 (35 and 36 rising up from flat connecting area of 40)) at respective first arrangement positions set back from the first outer edge (see fig. 15, outer sides of 35, 36), the plurality of first protrusions including respective first tips on an opposite side to the first surface (see fig. 15 40 lower area connecting 16); and 
a plurality of magnetic detectors (see fig. 15 (21-22)) provided in a vicinity of the respective first tips of the plurality of first protrusions (see fig. 15 sensors 21-22 w.r.t. lower area of 40 touching 16), 
wherein each of the plurality of magnetic detectors has a magnetic sensing direction along the first surface (see fig. 15 (top surface of 21-22 facing plate shape area of 35 connecting 40)), and 
each of the plurality of first protrusions is configured to bend a direction of a first magnetic flux, which comes into the first plate, along the first surface (see [0100] The plurality of first soft magnetic bodies 35 and the plurality of second soft magnetic bodies 36 are formed to be connected in the X1-X2 direction to constitute one magnetic field direction conversion portion 32).
Regarding claims 20, 21, Obana further discloses wherein the magnetic detector is disposed on a first tip side of the first protrusion in a heightwise direction orthogonal to the first surface (see fig 15, sides of 40 w.r.t 21).
Regarding claim 22, the structure recited is intrinsic to the apparatus recited in claim 1, as disclosed by Obana (U.S. Publication 20170276739) as the recited structure will be used during the normal operation of the apparatus, as discussed above with regard to claim 1.
Regarding claim 24, the structure recited is intrinsic to the apparatus recited in claim 1, as disclosed by Obana (U.S. Publication 20170276739) as the recited structure will be used during the normal operation of the apparatus, as discussed above with regard to claim 1.
Regarding claims 26, 27, Obana further discloses wherein a width of the first protrusion is narrower than a width of the first plate in an in-plane direction along the first surface (see fig. 15 (35 w.r.t 40)).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Obana (U.S. Publication 20170276739).
Obana teach the instant invention above:
Regarding claim 3, Obana discloses the claimed invention above but does not clearly teach wherein the following conditional expression [1] is satisfied, 
    PNG
    media_image2.png
    18
    151
    media_image2.png
    Greyscale
where: L1 denotes a first length along the first surface, from the first outer edge to an edge of the first protrusion, and H1 denotes a first height of the first tip with respect to the first surface, in a heightwise direction orthogonal to the first surface.
however, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to realize that the height of Obana tip as shown in fig. 15 (sides of 40), the dimension of side of 40 is less than the length of connection 35, 36 portion 40a, making the proportional greater than 1, in order to gain advantage of compact device capable of accurate readings.
Obana teach the instant invention above:
Regarding claim 9, Obana discloses the claimed invention above but does not clearly teach wherein the following conditional expression [2] is satisfied, 
    PNG
    media_image3.png
    18
    151
    media_image3.png
    Greyscale
where: L2 denotes a second length along the second surface, from the second outer edge to an outer edge of the second protrusion, and H2 denotes a second height of the second tip with respect to the second surface, in a second heightwise direction orthogonal to the second surface.
however, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to realize that the height of Obana tip fig. 15 (sides of 40 above sensor 23-24), the dimension of side of 40 is less than the length of connection 35, 36 portion 40a above sensors 23-24, making the proportional greater than 1, in order to gain advantage of compact device capable of accurate readings.
Obana teach the instant invention above:
Regarding claim 13, Obana discloses the claimed invention above but does not clearly teach wherein the following conditional expression [1] and the following conditional expression [3] are satisfied, 
    PNG
    media_image4.png
    61
    158
    media_image4.png
    Greyscale
where: L1 denotes a first length along the first surface, from the first outer edge to an outer edge of any one of the first protrusions, L3 denotes an interval between outer edges of the plurality of first protrusions along a direction along the first-surface, and Hi denotes a first height of any one of the first tips with respect to the first surface, in a heightwise direction orthogonal to the first surface.
However It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to realize that the height of Obana tip (as shown in fig. 15 flat area 40a between 35 and 36 equivalent to L1 and length 39 between 35-36 also represented by 39 equivalent to L3, whereas sides of 40 equivalent H1, as can be seen length of 40a is larger than sides of 40 and length 39 between 35-36 is twice as large as compared to sides of 40 making the proportional greater than 1, 2, in order to gain advantage of compact device capable of accurate readings.
Obana teach the instant invention above:
Regarding claim 18, Obana discloses the claimed invention above but does not clearly teach wherein the following conditional expression 121 and the following conditional expression [4] are satisfied, 
    PNG
    media_image5.png
    61
    158
    media_image5.png
    Greyscale
where: L2 denotes a second length along the second surface, from the second outer edge to an outer edge of any one of the second protrusions, L4 denotes an interval between outer edges of the plurality of second protrusions in a direction along the second surface, and H2 denotes a second height of any one of the second tips with respect to the second surface, in a second heightwise direction orthogonal to the second surface.
However It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to realize that the height of Obana tip (as shown in fig. 15 (indent 10) shows the height with respect to indent 7 of 40b, which is smaller than then length and width of extensions 39, making the proportional greater than 1, 2, in order to gain advantage of compact device capable of accurate readings).
Examiner Notes
6.	 Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugihara (U.S. Publication 20120200292) discloses Magnetic sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858